                                       EXHIBIT 1




   Figure 1, showing location of Site 2 at which 7 trees are to be removed.




   Figure 2, site map of Site 2.




Case: 20-03122        Doc# 15-1       Filed: 07/27/21       Entered: 07/27/21 15:22:53   Page 1 of
                                                  2
   Table 1, inventory of Site 2.




   Figure 3, VP_13500 to VP_15306 (seen from left to right) at Site 2. (Note only 7 trees to be removed.)



Case: 20-03122        Doc# 15-1       Filed: 07/27/21      Entered: 07/27/21 15:22:53            Page 2 of
                                                  2
